Case: 15-11278    Date Filed: 08/17/2015   Page: 1 of 4


                                                      [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11278
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cv-01252-VMC-EAJ

BRENT YESSIN,

                                              Plaintiff - Appellee,

versus

THE CITY OF TAMPA, FLORIDA,
a Municipal corporation,

                                              Defendant,

OFFICER JOSEPH REESE,
OFFICER MICHAEL LEAVY,
OFFICER DUSTIN KENNEDY,
OFFICER SHANNON MURPHY,

                                              Defendants - Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                            (August 17, 2015)
               Case: 15-11278    Date Filed: 08/17/2015    Page: 2 of 4


Before HULL, ROSENBAUM, and COX, Circuit Judges.

PER CURIAM:

      The Defendants, four police officers, bring this interlocutory appeal from the

denial of summary judgment based on qualified immunity. The Plaintiff, Brent

Yessin, alleges claims under 42 U.S.C. § 1983. These § 1983 claims arise out of

the arrest of the Plaintiff for obstructing a police investigation in violation of Fla.

Stat. § 843.02. The district court granted summary judgment for the Defendants on

all claims except for three: (1) the First Amendment claims for freedom of

association; (2) the Fourth Amendment claims for false arrest; and (3) the Fourth

Amendment claims for excessive force. The Defendants appeal, seeking qualified

immunity on these three claims. We affirm in part and reverse in part.

      On the First Amendment claims, the Plaintiff has not established that the

Defendants violated clearly established law. The only case the Plaintiff cites is

Dahl v. Holley, 312 F.3d 1228 (11th Cir. 2002). The Dahl case involved a First

Amendment claim for retaliatory arrest based on constitutionally protected speech.

Id. at 1236.    The Plaintiff’s claim in this case is pleaded as a freedom of

association claim, not a freedom of speech claim. The Plaintiff has not met his

burden in establishing that the Defendants violated clearly established law. Thus,

the Defendants are entitled to qualified immunity on the First Amendment claim.




                                          2
              Case: 15-11278     Date Filed: 08/17/2015   Page: 3 of 4


      We now turn to the Fourth Amendment false arrest claims.              We must

determine whether the Defendants had arguable probable cause in arresting the

Plaintiff. Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006). In Davis, this

court held that, “with very limited exceptions . . . , physical conduct must

accompany offensive words to support a conviction under § 843.02.” Id. at 765

(citations omitted). There is a dispute of fact as to whether the Plaintiff engaged in

physical obstruction sufficient to violate this statute, or whether he was merely

verbally disruptive. Thus, considering the facts in the light most favorable to the

Plaintiff, the Defendants did not have arguable probable cause and are not entitled

to qualified immunity.

      Three of the officers contend, in the alternative, that they are entitled to

qualified immunity on the false arrest claims because they relied on representations

made by the fourth officer. The “fellow-officer” rule allows an officer to rely on

information supplied by fellow officers in making an arrest. Voorhees v. State, 699
So. 2d 602, 609 (Fla. 1997). Put differently, information in the possession of one

police officer is imputed to other police officers and an arrest is legal as long as

“the police as a whole were in possession of information sufficient to constitute

probable cause.” Id. (quotations omitted). However, contrary to the Defendants’

contention, “an otherwise illegal arrest cannot be insulated from challenge by the

decision of the instigating officer to rely on fellow officers to make the arrest.”


                                          3
              Case: 15-11278    Date Filed: 08/17/2015    Page: 4 of 4


Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560, 568, 91 S. Ct. 1031,

1037 (1971). If the fellow officer himself lacks probable cause, there is nothing to

impute. See also O’Rourke v. Hayes, 378 F.3d 1201, 1210 & n.5 (11th Cir. 2004)

(“Nothing in the record suggests that any of the police officers were [the

Defendant’s] superior, or that he was obligated to follow their orders. Moreover,

since World War II, the ‘just following orders’ defense has not occupied a

respected place in our jurisprudence . . . .”). The Defendants cannot rely on the

“fellow officer rule” where the fellow officer, himself, lacked probable cause.

      As to the excessive force claims, the district court properly noted that,

because it “remains to be determined whether [the Defendants] had arguable

probable cause to make Yessin’s arrest . . . , it is premature to address the

excessive force claims as even de minimis force will violate the Fourth

Amendment if the officer is not entitled to arrest or detain the suspect.” (D.E. 165

at 23) (quotations omitted).

      The judgment of the district court is affirmed as to the Fourth Amendment

claims and reversed as to the First Amendment Claims.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR

FURTHER PROCEEDINGS.




                                         4